DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A Reply was filed 13 October 2021.  Claims 1-4, 6-10, 12-13, and 15-20 are pending.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(b)
Claims 1-4, 6-10, 12-13, and 15-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1
The claim recites “an irradiated target removal system including . . . an elevator”.  The claim later recites “the elevator is disposed below the irradiated target removal system”.  As a result, the claim is nonsensical.  The system’s elevator cannot be below the system, of which the elevator is a part.
Claim 2
  The target irradiation system of claim 1 can be used for irradiating a radioisotope target in a fission reactor.  However, a “fission reactor” and a “vessel 
Claim 12
The wording “an external environment of the irradiated target removal system” is confusing.  For example, it is unclear whether the system includes an “external environment”, or whether the “environment” is external to the system. 
The phrase “the surrounding environment” lacks proper antecedent basis.  It is unclear whether Applicant intended to recite “the external environment”. 
The claim recites “an irradiated target removal system including . . . an elevator”.  The claim later recites “the elevator is disposed below the irradiated target removal system”.  As a result, the claim is nonsensical.  The system’s elevator cannot be below the system, of which the elevator is a part.
It is unclear how a target relates to the irradiated target removal system.  For example, it is unclear how the system moves the target.  There is no recited relationship between the elevator and the target.  If the elevator does not move the target, then its purpose is unclear. 



Claim Rejections - 35 USC § 103
Claims 12-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Runkle (US 2013/0177126) in combination with Berger (US 2013/0315361) and Richter (US 2018/0025802), and if necessary Russell (US 2013/0223578).
Claim 12
Runkle discloses a body (1100, 50) defining a central bore, and an elevator (250, 251, 1350) movable in the bore.  
Berger shows [0028] that it is well known in the art to use a valve (630) to close (seal) a bore of an instrumentation tube, to enhance positioning of targets.  Richter indicates that Berger’s valve can be a gate valve [0005].
Modification of Runkle to have included a gate valve to have enhance target positioning, as suggested by Berger and Richter, would have been obvious to one of ordinary skill in the art.
It is noted that the recited “elevator” is so broad as to read on the shell of a target.  If necessary, Russell shows [0071] that it is well known in the art to use a target (250b) that comprises a (liquid or gas) target material (253) inside a shell (251).  Modification of Runkle to have conventionally used a target shell in order to contain a liquid or gas target material, as suggested by Russel, would have been obvious to one of ordinary skill in the art.
The result of the modification of Runkle would have been predictable to the skilled artisan. 
Claim 13
Runkle discloses an adjuster port docking pedestal (412). 
Claim 20
Runkle discloses that the elevator is movable between the irradiated target removal system and the fission reactor [0025, 0029, 0044].

Allowable Subject Matter
Claims 1-4, 6-10, and 15-19 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action, and (if necessary) to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive with regard to claim 12.  Note the newly applied Berger and Richter, discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Prosecution on the merits is closed.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

RCE Eligibility
Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114.  Filing an RCE helps to ensure entry of an amendment to the claims and/or the specification.

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646